DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-10 from the Amendment Under 37 CFR 1.111 (“Amendment”) of 07 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2005/0192025 A1 to Kaplan (“Kaplan”), in view of U.S. Pat. App. Pub. No. 2014/0279123 A1 to Harkey et al. (“Harkey”), and further in view of U.S. Pat. App. Pub. No. 2016/0223998 A1 to Songkakul et al. (“Songkakul”).
Regarding claim 1, Kaplan teaches the following limitations:
“A non-transitory computer readable storage medium storing a control program causing a computer to execute a process.” Kaplan teaches, in para. [0030], “The cellular central station 17 comprises a location detector/voice interface 18, location processing 22, and a guide central computer 20 with intelligent agent software 21.” Kaplan teaches, in para. [0058], “The central station 79 includes a digital data receiver 76 and a central office computer 78 and broadband Internet access 80 for connection to the Internet 82.” The storage elements of the computers in Kaplan read on the claimed “non-transitory computer readable storage medium.” The intelligent agent software in Kaplan reads on the claimed “control program.” The computers in Kaplan read on the claimed “computer to execute a process.”
“Obtaining, from a server, schedule information including an execution order of activities to be selected by a user for a tour without a tour conductor providing a state of traveling of the user during the tour to a business operator preparing and renting a tangible renting item to the user to engage in at least one of the activities, the execution order of the activities including a first activity followed sequentially by a second activity, the schedule information” “including positional information” and “the positional information indicating a departure place of each activity of the activities.” Kaplan teaches, in para. [0043], “The data format for 
“Transmitting to the server a start notification of the first activity.” Kaplan teaches, in para. [0100], “To begin a tour, the user indicates his location as being at a given first exhibit.” The user indication in Kaplan reads on the claimed “start notification.” 
Harkey teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Kaplan:
The claimed “schedule information” also “including geofence information, the geofence information including” “time information” and “the time information indicating a time to transmit an advance notice regarding expectation of arrival at the departure place of each of the activities.” Harkey teaches, in para. [0019], “As used herein, a ‘merchant’ may refer to a manufacturer, retailer, service provider, event provider, warehouse, supplier, and/or the like. In some embodiments, a ‘merchant’ may be a financial institution.” Harkey teaches, in para. [0023], “Referring now to FIG. 1, FIG. 1 illustrates a geolocation check-in system according to an exemplary embodiment of the invention. As illustrated in FIG. 1, the merchant 210 may be located within at least a portion of a geofenced region 
“Determining the user entering a geofence defined by the positional information of the geofence information corresponding to the second activity” “and then transmitting to the server the advance notice regarding expectation of arrival of the user at the departure place of the second activity.” As explained above, Kaplan already teaches the claimed “second activity” and “departure place of the second activity.” Harkey teaches, in para. [0023], “The geolocation check-in process may be initiated in response to the user 202 crossing the threshold 104 of the geofence 102 while carrying their mobile device 204. As such, the mobile device 204 may serve as an apparatus which provides a means for determining the location of the user 202, and in particular determining that the user 202 has 
“Wherein the server manages an Internet Protocol (IP) address or e-mail address of the business operator providing each of the activities.” Harkey teaches, in para. [0065], “In an instance where the user 202 accepts one or more terms and conditions associated with the merchant 210, the system 200 may send an alert and/or notification message to an entity (e.g. merchant 210, mobile device 204) indicating that the user 202 has accepted accept one or more terms and conditions associated with the merchant 210. The alert and/or notification message may include, but not be limited to, text messages, multimedia messages, email messages, and/or the like.” The possession of email information for the messages in Harkey reads on the claimed “manages an” “e-mail address.”
“Wherein with receipt of the advance notice regarding the expectation of arrival of the user at the departure place of the second activity, the server retrieves the IP address or the e-mail address of the business operator providing the second activity and transmits the advance notice to a device of the business operator using the retrieved IP address or the e-mail address.” As explained above, 
Harkey describes, in its abstract, providing a geolocation check-in system, similar to the claimed invention and to Kaplan. For example, the aforementioned car rental agencies of Kaplan are on type of the service providers allotted for by Harkey. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified touring processes involving stops at car rental agencies in Kaplan, to include the geolocation-based check-in (using geofences) for service providers as taught by Harkey, to avoid unnecessary delays and overall efficiency, as taught by Harkey (see abstract).
Songkakul teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kaplan and Harkey: 
“After transmitting the start notification, generating, based on time information in the geofence information corresponding to the second activity and speed information indicating a speed at which the user moves, distance information corresponding to the time information.” As noted above, the combination of Kaplan and Harkey already teaches elements that read on the claimed 
The claimed “determining the user entering a geofence” is “based on the distance information.” See the discussion of the claimed “distance information” in the immediately preceding bullet point.
Songkakul describes the use of geofences at destinations, such as hotel rooms (see para. [0024]), similar to the claimed invention and to the combination of Kaplan and Harkey. See, for example, the lodging in Kaplan (see para. [0116]). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geofence-based check-in and arrival processes of the combination of Kaplan and Harkey, to include and consider the geofence-based information of Songkakul, to improve the process of preparing a destination for arrival of a user (see abstract, para. [0014]).
Regarding claim 2, the combination of Kaplan, Harkey, and Songkakul teaches the following limitations:
“The non-transitory computer readable storage medium according to claim 1, wherein the geofence information further includes radius information related to two geofences.” Songkakul teaches, in para. [0066], “in FIG. 6, an exemplary diagram 600 of predetermined geo-fencing area 602 around a room 612 controlled by the BAS of FIG. 2 is shown. The geo-fencing area 602 may be subdivided into additional fencing areas defined by geo-fencing perimeters, such as a first geo-fencing area (outer fencing area) 604 that has a first radius 606 and a second geo-fencing area (inner fencing area) 608 having a second radius 610.”
“The two geofences are defined by identical positional information and different radii.” Songkakul teaches, in para. [0066], “in FIG. 6, an exemplary diagram 600 of predetermined geo-fencing area 602 around a room 612 controlled by the BAS of FIG. 2 is shown. The geo-fencing area 602 may be subdivided into additional 
“The process further comprises calculating the speed information based on other time information indicating moving time of the user who moves in a zone defined based on the positional information and the radius information. Songkakul teaches, in para. [0075], “the second step may be to determine the typical travel speed of the user who is the occupant of the room. This can be accomplished by keeping records of the time a user typically takes to travel across the fencing areas. A typical travel speed of the user can then be calculated by averaging time and distance recorded over time. As the minimum recovery times to achieve targeted controlled variables are characterized, through feedback and analysis of the variables monitored and analyzed, the fencing areas may be dynamically adjusted to better accommodate the system's actual performance and actual user travel speeds.” The determining of travel speeds in Songkakul reads on the claimed “calculating the speed information,” the times it takes to travel across fencing areas in Songkakul read on the claimed “time information indicating moving time,” and the fencing areas in Songkakul read on the claimed “zone.”
Regarding claim 3, the combination of Kaplan, Harkey, and Songkakul teaches the following limitations:
“The non-transitory computer readable storage medium according to claim 1, wherein the activities include an activity requiring a movement of the user from a departure place to a destination and another activity not requiring a movement of the user from another departure place to another destination.” Kaplan teaches, in 
Regarding claim 4, while the claim is of different scope relative to claim 1, claim 4 nevertheless recites limitations similar to those recited by claim 1. As such, the rationales for rejecting claim 1 as obvious under 35 USC 103, in view of the combination of Kaplan, Harkey, and Songkakul, also apply to rejecting claim 4 as obvious under the statute and in view of the same combination of references.
Regarding claim 5, Kaplan teaches the following limitations:
“An information processing system comprising a user terminal, a server, and at least one device of a business operator.” Kaplan teaches, in para. [0055], “A wireless virtual tour-guide system is embodied in combination with a wireless data system as shown in the alternate embodiment of FIG. 3. A portable computer 70, or other mobile device, for use in the wireless data system, has a 
“The user terminal including a memory and a processor coupled to the memory, wherein the memory stores schedule information including an execution order of activities selected by a user for a tour without a tour conductor providing a state of traveling of the user during the tour to the business operator preparing renting a tangible renting item to the user to engage in at least one of the activities, the execution order of the activities including a first activity followed sequentially by a second activity, the schedule information” “including positional information” and “the positional information indicating a departure place of each activity of the activities.” Kaplan teaches, in para. [0035], “the specialized search portal (30 in FIG. 1) finds those web sites relevant to the user's location or user's requests by searching the database of tour-guide web sites at the web site search portal 30. The database of tour-guide web sites may be obtained by prior registration by individual web site(s) (28 in FIG. 1) at web site search portal (30 in FIG. 1), or 
“The processor is configured to: register the activities with the server; obtain the schedule information from the server after the registration of the activities; transmit to the server a start notification of the first activity.” Kaplan teaches, in para. [0099], “clicking on the guided tour button 910 will bring up the display of FIG. 9, which displays a variety of suggested tours. In particular, tour A, tour B and tour C are illustrated. Tour A ends where tour B begins and tour C starts where tour B ends. When the tourist enters his location information, a customized tour can be reconfigured so that the starting point is nearest the tourist.” Kaplan teaches, in para. [0100], “To begin a tour, the user indicates his location as being at a given first exhibit.” The selection of a tour in Kaplan reads on the claimed “register the activities.” The presentation of the tours on the display of Kaplan (see FIG. 9) reads on the claimed “obtain the schedule information.” The indication of the user location at the first exhibit in Kaplan reads on the claimed “start notification.”
“The server being configured to: with receipt of the registration of the activities from the user terminal, determine the business operator for each of the activities, generate the schedule information, and transmit the schedule information to the user terminal.” See FIG. 9 of Kaplan, where the selection of tour and/or points of interest by users reads on the claimed “receipt of the registration of the activities,” the device displaying the screenshot of FIG. 9 of Kaplan reads on the claimed “user terminal,” the commerce or business entities along the tours in Kaplan (see para. [0108]) read on the claimed “business operator,” the generation of the display in FIG. 9 of Kaplan reads on the claimed “generate the schedule information,” and the presenting of the display in FIG. 9 of Kaplan to the user reads on the claimed “transmit the schedule information to the user terminal.”
“Generate user management information including identification of the user, at least one of the activities, time information for the at least one of the activities, the execution order of the activities, and status information of the user during the tour, and transmit the user management information to the at least one device of the business operator.” Kaplan teaches, in para. [0031], “The cellular central station 17 has the capability to determine the geographic location of the handset 10, as well as the identity of the user (by using caller ID features, for example). The raw data representing location of the handset may be determined using either relative time of arrival of the signal from handset 10 at the multiple communication towers 12, 14, 16, or by signal sensing directional receiving antennas, or any other means. The raw location data (time of arrival, direction and the like) is converted to useful form by location processing 22. The raw location data is converted to universal coordinates (latitude, longitude and altitude).”  Kaplan teaches, in para. [0049], “A tour can also be assembled by the intelligent agent tour-guide software, which creates the ordered list based on expressed preferences of the user. The downloaded database typically may include a collection of ‘canned’ tours. For example, there may be a ‘one hour art museum tour’, a ‘three hour battlefield tour’, an ‘all day tour of the city landmarks,’ and the like.” Kaplan teaches, in para. [0055], “A wireless virtual tour-guide system is embodied in combination with a wireless data system as shown in the alternate embodiment of FIG. 3. A portable computer 70, or other mobile device, for use in the wireless data system, has a screen display 75, a keyboard 73, a microphone 74, a speaker 72 and a two-way digital data radio 87. The portable computer 70 further includes a GPS receiver module 77 or other method for determining the geographic location of the user.” The user ID in Kaplan reads on the claimed “identification of the user,” the tour components in Kaplan read on 
Harkey teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by Kaplan:
The claimed “schedule information” also “including geofence information, the geofence information including” “time information” and “the time information indicating a time to transmit an advance notice regarding expectation of arrival at the departure place of each of the activities.” Harkey teaches, in para. [0023], “Referring now to FIG. 1, FIG. 1 illustrates a geolocation check-in system according to an exemplary embodiment of the invention. As illustrated in FIG. 1, the merchant 210 may be located within at least a portion of a geofenced region such that a user 202 carrying a mobile device 204 and the merchant are, initially, at least separated by the threshold 104 of the geofence 102. The geolocation check-in process may be initiated in response to the user 202 crossing the threshold 104 of the geofence 102 while carrying their mobile device 204. As such, the mobile device 204 may serve as an apparatus which provides a means for determining the location of the user 202, and in particular determining that the user 202 has crossed the threshold 104 of the geofence 102 associated with the merchant 210. Initiating the check-in process may lead to one or more subsequent events. This may include the merchant 210 receiving a notification that the user 202 has arrived or successfully checked in. This may additionally include exchanging information between the user 202 and the merchant 210 by transmitting information with the use of the mobile device 204 to a merchant 
“Determine the user entering a geofence defined by the positional information of the geofence information corresponding to the second activity” “and then transmit to the server the advance notice regarding expectation of arrival of the user at the departure place of the second activity.” As noted above, Kaplan already teaches the claimed “second activity” and “departure place of the second activity.” Harkey teaches, in para. [0023], “The geolocation check-in process may be initiated in response to the user 202 crossing the threshold 104 of the geofence 102 while carrying their mobile device 204. As such, the mobile device 204 may serve as an apparatus which provides a means for determining the location of the user 202, and in particular determining that the user 202 has crossed the threshold 104 of the geofence 102 associated with the merchant 210. Initiating the check-in process may lead to one or more subsequent events. This may include the merchant 210 receiving a notification that the user 202 has arrived or successfully checked in. This may additionally include exchanging information between the user 202 and the merchant 210 by transmitting information with the use of the mobile device 204 to a merchant system 208.” The determination of the user crossing the geofence threshold in Harkey reads on the claimed “determine the user entering a geofence” and initiating the check-in processes in Harkey reads on the claimed “transmit to the server the advance notice regarding expectation of arrival of the user.”
“With receipt, from the user terminal, of the advance notice regarding the expectation of arrival of the user at the departure place of the second activity, 
“The at least one device of the business operator being configured to: receive the user management information from the server; and with receipt of the advance 
Harkey describes, in its abstract, providing a geolocation check-in system, similar to the claimed invention and to Kaplan. For example, the car rental agencies in Kaplan (see para. [0116]) are an example of service providers in Harkey (see para. [0019]). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed 
Songkakul teaches limitations below of claim 5 that do not appear to be explicitly taught in their entirety by the combination of Kaplan and Harkey: 
“After transmitting the start notification, generate, based on time information in the geofence information corresponding to the second activity and speed information indicating a speed at which the user moves, distance information corresponding to the time information.” As noted above, the combination of Kaplan and Harkey already teaches the claimed “transmitting the start notification” and the “second activity.” Songkakul teaches, in claim 3, “generating a second geo-fencing perimeter; and calculating a return time from a travel time and a distance the mobile communications device travels between the second geo-fencing perimeter and the first geo-fencing perimeter along with a distance to the predetermined location.” Songkakul teaches, in para. [0071], “In addition to the recovery time, the BAS 100 also calculates the speed of the user approaching the room 612. The speed of the user approaching the room can be calculated from the rate of change in GPS location of the MCD (i.e., cell phone 506). In some implementations a second boundary may be employed. The speed and the distance from the room may then be used to determine the arrival time of the user in the room. With an estimate of the user arrival time, current time, and recovery time identified, the BAS 100 can calculate the time to activate the environmental control system to achieve the user's desired temperature setting by the time the user arrives in the room.” Songkakul teaches, in para. [0075], “The second step may be to determine the typical travel speed of the user who is the occupant of the room. This can be accomplished by keeping records of the 
The claimed “determine the user entering a geofence” is “based on the distance information.” See the discussion of the claimed “distance information” in the immediately preceding bullet point.
Songkakul describes the use of geofences at destinations, such as hotel rooms (see para. [0024]), similar to the claimed invention and to the combination of Kaplan and Harkey. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the geofence-based check-in and arrival processes of the combination of Kaplan and Harkey, to include and consider the geofence-based information of Songkakul, to improve the process of preparing a destination for arrival of a user (see abstract, para. [0014]).
Regarding claims 6 and 7, while the claims are of different scope relative to claims 2 and 3, claims 6 and 7 nevertheless recite limitations similar to those recited by claims 2 and 3. As such, the rationales for rejecting claims 2 and 3 as obvious under 35 USC 103, in view of the combination of Kaplan, Harkey, and Songkakul, also apply to rejecting claims 6 and 7 as obvious under the statute and in view of the same combination of references.

“The non-transitory computer-readable storage medium according to claim 1, wherein the activities include at least one of sports activities, exercise activities, and recreation activities.” The visiting of food vendors and markets (see Kaplan, para. [0108]), and the consumption of food prepare by vendors (see Harkey, para. [0018]), reads on the claimed “activities include” “recreation activities.” The rationales for combining the teachings of Kaplan, Harkey, and Songkakul, as set forth above in the rejection of claim 1, also apply to this rejection of claim 8.
Regarding claim 9, while the claim is of different scope relative to claim 8, claim 9 nevertheless recites limitations similar to those recited by claim 8. As such, the rationales for rejecting claim 8 as obvious under 35 USC 103, in view of the combination of Kaplan, Harkey, and Songkakul, also apply to rejecting claim 9 as obvious under the statute and in view of the same combination of references.
Regarding claim 10, the combination of Kaplan, Harkey, and Songkakul teaches the following limitations:
“The non-transitory computer-readable storage medium according to claim 1, wherein the business operator collects the tangible renting item when the user finishes the second activity.” The car rental agencies in Kaplan (see para. [0116]) read on the claimed “business operator collects the tangible renting item when the user finishes the second activity.”

Response to Arguments
The applicant's arguments, on pp. 8-10 of the Amendment, regarding the previous claim rejection under 35 USC 103 in view of the cited Kaplan, Harkey, and Songkakul references, have been fully considered but they are not persuasive. The applicant argues that Kaplan 
Further, in connection with the recently added “renting” limitations, the examiner highlights the Fan reference (see PTO-892 mailed 12 July 2021) as an example of the state of the prior art regarding renting items to tourists. In Fan, the rentals take place at tourist destinations, such as museums (see Fan, para. [0113]). Museums are one example of possible tour stops as described in Kaplan (see Kaplan, para. [0043]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 7,908,211 B1 to Chen et al. describes customizing devices based on the detection location and profile information of a user (see abstract), and use with respect to preparing rental cars (see col. 2, ll. 42-48).
CN Pat. App. Pub. No. CN 107301591 A to Zhang describes a guiding apparatus. (See abstract.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624